                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 UNITED STATES OF AMERICA,                        )
                                                  )
                       Plaintiff,                 )
                                                  )
 v.                                               )
                                                  )                 No. 3:20-CR-021-TAV-DCP
 ANMING HU,                                       )
                                                  )
                       Defendant.                 )


                                MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

 § 636(b) for disposition or report and recommendation regarding disposition by the District Court

 as may be appropriate.

        Now before the Court are Defendant Hu’s Motion to Unseal Documents [Doc. 38], Motion

 for the Government to Provide Translation [Doc. 39], and Motion to Direct the Government to

 Produce any Rule 404(B) Type Evidence of Other Crimes or Bad Acts by the Defendant [Doc.

 40]. For the reasons discussed in full below, Defendant’s Motion to Unseal Documents [Doc. 38]

 will be DENIED AS MOOT, Defendant’s Motion for the Government to Provide Translation

 [Doc. 39] will be GRANTED, and Defendant’s Motion to Direct the Government to Produce Any

 Rule 404(b) Type Evidence [Doc. 40] will be DENIED.

 I.     DEFENDANT’S MOTION TO UNSEAL DOCUMENTS

        Defendant requests [Doc. 38] that the Court order the Government to unseal all remaining

 sealed documents in this case, excluding material under the Classified Information Procedures Act

 (“CIPA”). The Government responds [Doc. 42] that it does not object to Defendant’s request to




Case 3:20-cr-00021-TAV-DCP Document 50 Filed 08/18/20 Page 1 of 4 PageID #: 518
 unseal all remaining sealed documents, excluding material connected to the Government’s filings

 pursuant to CIPA.

        During the July 30, 2020 motion hearing on Defendant’s motion to dismiss [Doc. 34], the

 Court instructed the parties that aside from the CIPA material in this case, nothing on the docket

 indicated that any remaining documents were sealed in this case. [Doc. 48]. Attorney Phil

 Lomonaco, defense counsel, stated that he believed that a search warrant was sealed, but could not

 direct the Court to any docket entry. Assistant United States Attorney Casey Arrowood, appearing

 on behalf of the Government, stated that to the extent any search warrant remains unsealed, the

 Government would not object to it being unsealed. However, Attorney Lomonaco stated that

 Defendant would work with the Government on any pending documents that he believed should

 be unsealed.

        Therefore, in light of the lack of sealed documents—not related to CIPA material—

 remaining on the Court’s record, Defendant’s motion [Doc. 38] will be DENIED AS MOOT,

 without prejudice to refile, due to the parties’ agreement to work together on any remaining

 sealed documents in discovery.

 II.    DEFENDANT’S MOTION FOR THE GOVERNMENT TO PROVIDE
        TRANSLATION FOR ANY DOCUMENT THAT THE GOVERNMENT INTENDS
        TO USE IN ITS CASE IN-CHIEF

        Defendant moves [Doc. 39] for the Court to order that “any document written in Chinese

 [that] the Government intends to offer in this case be translated into English prior to trial and be

 provided to the Defendant along with the English translation.” [Id. at 1]. The Government

 responds [Doc. 43] that it does not object to Defendant’s request and “will provide the defendant

 with English translations of documents written in Chinese that the Government anticipates offering

 into evidence in this case in advance of trial.” [Id. at 1]. During the July 30, 2020 motion hearing,



                                                  2

Case 3:20-cr-00021-TAV-DCP Document 50 Filed 08/18/20 Page 2 of 4 PageID #: 519
 the parties agreed that the Government would provide such translation a week before the trial in

 this case.

         Accordingly, Defendant’s Motion for the Government to Provide Translation [Doc. 39] is

 GRANTED and the Government is DIRECTED to provide English translations of documents

 written in Chinese that the Government anticipates offering into evidence in this case at least

 seven days before trial.

 III.    DEFENDANT’S MOTION TO DIRECT THE GOVERNMENT TO PRODUCE
         ANY RULE 404(b) TYPE EVIDENCE OF OTHER CRIMES OR BAD ACTS BY
         THE DEFENDANT

         Defendant requests [Doc. 40] that the Court direct the Government to disclose and produce

 any evidence of crimes or bad acts outlined in Federal Rule of Evidence 404(b), to specifically

 include “any evidence of other crimes or bad acts involving the Defendant’s publication

 procurement or use of the publications the Defendant has created or been [a] part of creating during

 his employment with the University of Tennessee.” [Id. at 1].

         The Government responds [Doc. 44] that it agrees to “provide such evidence to the

 defendant in accordance with this Court’s Order on Discovery and Scheduling.” [Id. at 1]. The

 Court’s Order on Discovery and Scheduling [Doc. 20 at ¶ I] states that “reasonable notice” under

 Rule 404(b) is deemed to be seven calendar days before trial unless the Court notes otherwise.

 During the July 30, 2020 motion hearing, Defendant agreed to the Government providing notice

 of any Rule 404(b) evidence at least seven days before trial.

         In his motion, Defendant also “requests a hearing prior to this type of evidence being

 presented to the Jury.” [Doc. 40 at 2]. However, the Government has not provided any Rule

 404(b) evidence to Defendant at this time. As the Government will be required to provide notice

 of any such evidence before trial, Defendant’s concerns regarding its admissibility are more



                                                  3

Case 3:20-cr-00021-TAV-DCP Document 50 Filed 08/18/20 Page 3 of 4 PageID #: 520
 properly addressed at a later time. Accordingly, as the Court finds no reason to disturb the seven-

 day time frame provided in the previous Order on Discovery and Scheduling [Doc. 20], and in

 light of the parties’ agreement, Defendant’s Motion to Direct the Government to Produce Any

 Rule 404(b) Type Evidence [Doc. 40] will be DENIED, with the issue of the need for a jury-out

 hearing being subject to renewal with the District Judge at trial.

 IV.    CONCLUSION

        Accordingly, for the reasons set forth above:

        1. Defendant’s Motion to Unseal [Doc. 38] will be DENIED AS MOOT, without
           prejudice to refile, due to the parties’ agreement to work together on any
           remaining sealed documents in discovery;

        2. Defendant’s Motion for the Government to Provide Translation [Doc. 39] is
           GRANTED and the Government is DIRECTED to provide English
           translations of documents written in Chinese that the Government anticipates
           offering into evidence in this case at least seven days before trial; and

        3. Defendant’s Motion to Direct the Government to Produce Any Rule 404(b)
           Type Evidence [Doc. 40] will be DENIED, with the issue of the need for a jury-
           out hearing being subject to renewal with the District Judge at trial.


        IT IS SO ORDERED.

                                                        ENTER:

                                                        _________________________
                                                        Debra C. Poplin
                                                        United States Magistrate Judge




                                                   4

Case 3:20-cr-00021-TAV-DCP Document 50 Filed 08/18/20 Page 4 of 4 PageID #: 521
